ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_05_EN.txt. 116

SEPARATE OPINION OF SIR PERCY SPENDER

Whilst concurring in the decision of the Court I deem it appro-
priate to deal individually with and to make certain additional
observations upon certain aspects of this case.

I propose to confine my remarks firstly to the interpretation of
the Convention in relation to the facts of this particular case, and
secondly to the submissions by the Government of the Kingdom of
Sweden on Ordre public (Public Policy).

Is “Protective Upbringing” in conformity with the obligations bind-
ing upon Sweden vis-a-vis the Netherlands by virtue of the Convention
of 1902?

The task with which the Court is confronted may I think be
expressed thus:

(a) Is the Swedish Child Welfare Law 1924 as amended or any
provision thereof inconsistent or incompatible with the Conven-
tion?

(6) Are the measures of protective upbringing taken and main-
tained in respect of the child under the provisions of such law
inconsistent or incompatible with the Convention?

These questions will be determined primarily by the proper
construction to be given to the Convention. It is also necessary to
consider the terms of the Swedish law under which the measures
sought to be impugned by the Netherlands were taken and to do
this in the light of the interpretation to be accorded the Convention.

The aim in the interpretation of the Convention must be to
determine whether the particular case with which we are called
upon to deal, is or is not within its ambit. Our task does not require
us to go further.

The Convention, expresséd as it is in general terms, must in my
opinion be interpreted and understood according to its subject-
matter. The occasion for the Convention, its purpose, the object
sought to be obtained are important considerations. Its subject-
matter determined in the light of these considerations will mark out
its scope and operation.

What was the situation before the Convention? What were the
defects in that situation with which it sought to deal? In what
manner was it sought to remedy these defects and for what reasons?
These are all pertinent enquiries in the task of interpretation. The
answers do not admit of much dispute.

The Convention was one of a number entered into about the same
time dealing with conflict of laws. It dealt with problems there-

65
II7 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

tofore existing when such conflict occurred in relation to the admin-
istration of the guardianship of minors, as between the different
States. It sought to formulate rules which would resolve difficulties
inherent in this state of affairs and to achieve agreement as between
the contracting States as to the proper law which should be applied
in order to do this. The task of the drafters was directed to a prob-
lem of conflict of laws in relation to guardianship and its admin-
istration. This and this alone was the nature of their task.

The Convention accordingly sought to lay down rules and to
impose obligations upon the contracting States to achieve this end.
Its aim was to bring to an end the state of affairs where the law to
be applied to the administration of the property and to the custody
and control of an infant was the subject of competing and conflicting
laws between such States. Its provisions were designed to assimilate
within the respective national legal systems of the contracting
States certain provisions, in conformity with one another, where a
conflict of laws in relation to the administration of guardianship
occurred.

Where previously this conflict of laws was left to operate accord-
ing to the separate laws of each State, the aim of the Convention
was to introduce certain uniform legal rules and provisions and to
substitute in cases of conflict of laws thereafter arising these rules
and provisions on the administration of guardianship for the
national laws of each State thereon.

In the light of these observations, it is at once obvious that the
purpose of the Convention was to resolve a conflict of laws existing
at the time of, or which might arise during, its currency between
one contracting State and another, in respect of the law to govern
guardianship and its administration where a child, the national of
one country, was habitually resident in the country of another
contracting State, and that in order to accomplish this purpose, it
provided, subject to the provisions elsewhere appearing therein;
that the proper law to govern the guardianship should be the
national law of the infant.

It contemplated the contingency of a conflict between the laws
of two States—on the subject-matter of guardianship in each State.
It was not directed to the laws of States generally. It was confined
and limited to a conflict of the laws on guardianship and its admin-
istration. It was concerned with that subject-matter and with
none other.

Is any limitation or restriction on the guardian’s right to custody
and control resulting from the operation of a law of a contracting
State where the child is habitually resident, which is not a law of or
on or dealing with guardianship incompatible or inconsistent with
the Convention ?

The answer must turn upon the scope and operation of the
Convention and this in turn depends upon its subject-matter.

66
II8  CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

The characterization or subject-matter of the Convention must
be determined by looking at it as a whole. The fundamental ques-
tions are: what is its essential character; to what subject-matter in
substance does it relate? The answers are not to be found in any
abstract formulation of a general test or criterion but by the
considerations to which I have already referred.

Its essential character is in my opinion clear enough, It is that
of guardianship: its administration, and conflict of laws in respect
of guardianship and its administration. That is its subject-matter.
And that in my view marks out its scope and operation. The
Convention must be construed accordingly. So construed it does not
confer upon the guardian any such immunity. His exercise of the
right to custody and control may be restricted even in a major
degree by the effects of other laws dealing with entirely different
subject-matters, without any conflict of laws within the contempla-
tion of the Convention arising.

But are the provisions of the Swedish Child Welfare Law of 1924
as amended, by virtue of which the protective upbringing was
brought into being, laws on the subject-matter of guardianship?

A law may produce an effect in relation to a subject-matter with-
out being a law on that subject-matter. The substance of the rele-
vant law is to be determined by what it does—not by the effects in
relation to other matters of what the law does.

The Swedish Child Welfare Law forms a composite whole. Its
provisions are interrelated. Its subject-matter is child welfare and
delinquency in the content of the social problem they create, and
the protection and welfare of society in relation thereto.

Child welfare and delinquency recognized increasingly as a vital
social problem is of concern to the State not only in the interest of
children but primarily in the interest of the community, so that
young people may become useful members of society and not a
burden upon it. In my opinion, the main purposes of the Swedish
law, which gives direction to our enquiry, are:

(a) the prevention of the creation and the continuance of cor-
rupting homes, and the prevention and reformation of child delin-
quency, and

(5) the protection of society against the consequences of the bad
upbringing of the young.

Whatever is the subject-matter of the Swedish law, it is not a

law of or in relation to “guardianship”. I would hardly think any
nation that has comparable legislation would itself ever think so.

It cannot be disputed that the Swedish law does in certain
circumstances produce effects which bear on guardianship, In the

67
119 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

present case Sweden does not deny that these effects are such as to
interfere in a major degree with the guardian’s exercise of the right
of custody and control. That, however, does not, in my opinion,
make it a law on or in relation to or in respect to or of guardianship.
Its essential character is mot determined by the effects of the law
operating on particular facts and circumstances; or by the acts
which may properly be done pursuant to it and their bearing or
effect on a guardian’s right to custody and control. No conflict of
laws with which the Convention is concerned accordingly arises in
principle between the Netherlands law on guardianship and those
of the Swedish law on child welfare. They relate to different
subject-matters. Their scope and operation are separate and
distinct. The Convention was concerned with and its scope and
operation was limited to conflicts of laws arising in relation to the
one subject-matter, namely guardianship. In principle the Swedish
law is outside the domain of the Convention.

But this does not complete our enquiry. A State, party to the
Convention, may not, whatever the subject-matter of the law under
which it acts, do anything which contravenes the provisions of the
Convention.

Is then the protective upbringing established in this case a rival
guardianship ?

Is its maintenance inconsistent with the Convention or any
specific provision thereof?

As to the first question, the answer must in my view be “no”
and for the reasons given in the opinion of the Court.

And if this be so, the answer to the second question must depend
upon some specific provision of the Convention, for apart therefrom,
for reasons already advanced, no incompatibility between the
measure of protective upbringing and the Convention could be said
to exist.

Is there then any specific provision of the Convention with which
the protective upbringing may be said to be inconsistent ? The only
specific provision which I think needs to be adverted to is Article 7.

Does this Article mean that all other measures which may be
said to protect the person of the infant are precluded irrespective
of the subject-matter or context of the law under which or the
circumstances in which those measures are taken? In particular
does it on its proper construction preclude the measure of pro-
tective upbringing ?

I think not. The Article certainly in terms does not so provide.
It is in my opinion solely directed to the protection of the person
of the child in the contingencies stated therein. It must be read
within the scope and operation of the Convention of which it is
part. On its proper construction it was never intended to preclude
other measures such as protective upbringing which have no rela-
tion whatever to guardianship.

68
I20 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

Article 22 (a) of the Swedish law taken together with the asso-
ciated articles thereof must be read also within the scope and
operation of that law of which it is an integral part. They cannot
be lifted out of their context. These provisions of the Swedish law
and Article 7 of the Convention operate in different fields altogether.
Neither the relevant provisions of the Swedish law nor the protec-
tive upbringing established thereunder have anything to do with
guardianship as such or with its administration; they lie wholly
outside the provisions of Article 7 of the Convention. There is no
inconsistency or incompatibility.

One further observation needs to be made.

If in a particular case it could be shown that a law comparable
to the relevant provisions of the Swedish law had been used by a
contracting State not bona fide to carry out that law but for a
purpose alzunde, for example to interfere with and restrict a guard-
ian in the exercise of his right of custody and control as such,
other and quite different considerations would arise. But that is
not the instant case. The Netherlands has very properly conceded
that Sweden acted in complete good faith under the provisions of
its law. Nor does any question of denial of justice arise. The chal-
lenge of the Netherlands has been exclusively directed to whether
the measure of protective custody is itself in conformity with the
Convention.

In my opinion the Netherlands has failed to make out any case
that Sweden has not observed the provisions of the Convention.

Ordre public (Public Policy)

The principal issue to which the Parties to this case directed
their attention was whether the Convention should be interpreted
as containing an implied reservation authorizing on the ground of
ordre public or public policy the overruling of the application of
the foreign law recognized as normally the proper law to govern
the guardian’s right to custody and control of the infant. Whilst
the opinion of the Court does not pronounce in any way upon this,
nor is it necessary to do so, I think it proper, having regard to the
manner in which each Party has conducted its case and the impor-
tance attached to the issue, that I should express my views on it.
For I would not wish any silence on my part to admit of any reason
for thinking that the case for Sweden might have successfully
rested upon the submissions made by it under this heading.

The Swedish Government contended that ordre public or “public
policy” is reserved from the Convention, that the Swedish Child
Welfare Law, 1924, as amended, is a law of ordve public, that
accordingly the ‘“‘protective upbringing”’ established by the Swedish
authorities is not a breach of the Convention of 1902.

6g
Iai CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

Consideration of this branch of the argument raises questions
which may be of not inconsiderable importance. Whilst we are
concerned with a Convention which relates to a conflict of laws
within what may be referred to as the field of private law, none
the less it is in every sense an international convention between
sovereign States. Were support given to the Swedish contention
that such a reservation should be read into the Convention it could
provide a basis for arguments that similar reservations should be
read into other and quite dissimilar conventions and treaties.

The maxim facta sunt servanda is of special significance in con-
sidering this contention of the Government of Sweden. One should
be constantly alert lest anything that might be said—or, indeed,
fail to be said—should give any currency to a view that nations,
under ‘public policy”, may fashion their own yardstick to deter-
mine their obligations under international treaties or conventions
(cf. Greco-Bulgarian Communities, P.C.I.J., Series B, No. 17, p. 32).

Sweden’s submissions as formally presented to the Court at the
conclusion of argument were as follows:

“That the rules pertaining to conflict of laws which form the
subject-matter of the 1902 Convention on the guardianship of infants
do not affect the right of the High Contracting Parties to impose
upon the powers of foreign guardians, as indeed of foreign parents,
the restrictions called for by their ordre public (public policy).

That these rules leave unaffected in particular the competence of
the administrative authorities reponsible for the public service of the
protection of children.

That the measure of protective upbringing taken in respect of
Elisabeth Boll cannot accordingly in any way have contravened the
1902 Convention relied upon by the Netherlands.”

The argument to substantiate these submissions was developed
as follows. Two premises were sought to be established.

The first was that the application of the personal law of a for-
eigner must yield before those provisions of the ex fort which are
within the domain of ordre public (public policy), or at least of
international ordre public.

The second was that the provisions of Swedish law relating to
protective upbringing in fact have that character.

It is to be noticed that the first premise advanced by Sweden does
not state that it is every law of the lex fori before which the per-
sonal law of the foreigner must yield. It is only such laws as are
within the domain of public policy, or at least within the domain
of international public policy.

Nor is it contended that every rule or law of public policy must
have priority over the personal law of children nationals of States
signatories to the Convention. It is only that part of ordre public
(public policy) to which the legislatures clearly attach such impor-

70
I22 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

tance that, not only do they make it applicable to foreigners upon
their territory, but they will not suffer the application of the
foreign law. This part of public policy (ordre public) is referred to as
international ordre public or private international ordre public.

I refrain from making any examination of these descriptive words,
or any determination whether they do or do not involve any
definable concept of law, or are merely indicative in a general
sense of certain kinds of laws to which others may attach different
descriptive labels. It is important however to understand the sense
in which these terms are used by Sweden.

This the Swedish argument proceeded to indicate. A judgment
of the Belgian Cour de Cassation of 4th May, 1950 (Pas. 1950, I.
624) was quoted as follows:

“A law of domestic ordre public is only of private international
ordre public in so far as it was the intention of the legislature to lay
down by means of its provisions a principle which the legislature
regards as essential to moral, political or economic order and which,
on that ground, must necessarily, in its eyes, exclude the application,
in Belgium, of any rule to the contrary or any different rule in the
personal law of the foreigner.”

So it was argued that public policy (ordre public) is applied to
cases where:
(a) the application of foreign law is prevented—the negative
effect ;
(b) the application of territorial law is made compulsory—the
positive effect.

Further, it was submitted that territorial measures which are
made binding in the public interest, so as to prevail over the foreign
law, may in some cases result in complete elimination of the foreign
law, and the substitution or enforcement of the lex fori; in others
the application of the foreign law may be only partially affected.

It is hardly necessary to refer to the many instances where, in
accordance with domestic law of a country, the Courts of that
country have, apart from obligations imposed by treaty, refused to
recognize foreign laws or judgments or rights arising out of foreign
laws, on the grounds of ordre public or public policy. Each nation
does so to the extent to which it deems its fundamental principles
of public policy demand.

Public policy in every country is in a constant state of flux. It is
always evolving. It is impossible to ascertain any absolute criterion.
It cannot be determined within a formula. It is a conception. The
varying legal approaches made by the different domestic or muni-
cipal courts of different countries in the cases on which they have
been called to adjudicate, and the wide differences of viéws on
various and important aspects of public policy (ordre public)

7
123 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

expressed by learned authorities are fairly evident. The truth of the
matter is whether ordre public (public policy) is based upon consider-
ations analogous to Article VI of the French Civil Code, or on
broad principles of moral or political or economic order, or on the
imperative nature of domestic laws, or on their territorial applica-
tion to all people within the State whether foreigners or nationals,
or on differences or supposed differences between positive and
negative laws, or whether they are public or private laws, adminis-
trative or non-administrative laws, or ordre public as such or inter-
national ordre public (or private international ordre public), etc.;
decisions giving effect to public policy within the municipal domain
are based either upon the specific terms of legislative law or upon a
more or less elastic conception of what public policy demands or
permits in relation to the particular case under consideration.

It is difficult to ascertain, if indeed that is possible, any common
thread or line of reasoning to bind all the different cases together,
or to harmonize them one with another, other than the general
conception of public policy as developed in each municipal system
from law to law, from case to case, and from time to time. Cases,
no doubt, may be said to fall within general-principles or into wide
and somewhat unspecific categories. It is, for example, within one’s
knowledge that the domestic courts of the same country may vary
in their application of principles of public policy to new and evolv-
ing sets of circumstances. Some are reluctant to assert any new
head of public policy or to extend existing principles to new sets of
circumstances. Others are not so reluctant.

Attempts have been made to discern some definable principle or
principles to explain or harmonize the different cases so decided in
different countries, and to elevate these principles to the level of
rules of international law. For myself, I am bound to say that I do
not find them convincing. This is at least understandable. In each
country, however or in reliance upon what domestic laws or general
principles it may call in aid ordre public or public policy, is deter-
mining for itself, by its legislation, by its administrative agencies,
or through its courts, the extent to which, if at all, it will admit or
exclude foreign laws, or foreign rights otherwise applicable. It is,
in each case, no doubt for good and sufficient reasons in the view
of the State concerned, an assertion of national sovereignty.

It is not, therefore, to be wondered that, in attempts to enunciate
some rules of guidance, laws described as of an absolute and impera-
tive character are divided into two categories (Savigny, English
translation by Guthrie, p. 78): those “enacted merely for the sake
of persons who are the possessors of rights”, and those that are

72
124 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

not so enacted but rest on moral grounds or on the public interest
“where they relate to politics, police or political economy”.

We find Brocher describing these two categories as “Lois d’ordre
public interne” and ‘Lois d’ordre public international”, respectively.
This distinction is presented for the purpose of indicating that laws
within the first category are applicable only where the internal law
of the forum applies, whilst the second imperatively demands
application even in the sphere of private international law of the
country.

Niboyet has other ideas, and so has Bartin and so has Mancini.
The many authorities quoted during the course of the argument on
both sides at least should satisfy one, if that were necessary, that
ordre public (public policy) is but a general description of the opera-
tion by which nations reject or refuse to accept foreign laws in the
pursuance of, or presumed pursuance of, its fundamental principles
of “public policy” as understood from time to time (see Dennis
Lloyd, Public Policy: A Comparative Study on English and French
Law, 1953, and cf. Serbian Loans Case, P.C.I.J., Series A, Nos.

20/21, p. 46).

But whatever may be the position in any municipal system at any
given time, once an international agreement or convention or
treaty comes before this Court, then the considerations which, in
my opinion, are applicable to the problem, are completely different.

The difficulties in applying public policy (ordre public) to treaties
and conventions were not underestimated by the Swedish Govern-
ment. This appears particularly in Sweden’s Rejoinder to the
Netherlands Reply. The latter had advanced what are, in my opin-
ion, powerful arguments against ordre public being invoked against
State conventions on conflict of laws. No useful purpose can, I
think, be served by referring to the learned authors quoted by each
side to support their respective submissions. On the one hand
Sweden claims that practically all authors on conflict of laws sup-
port their contention that ordre public (public policy) can override—
or is excepted from—private law conventions, whilst the Nether-
lands contend the position is the reverse. It seems to me that
Sweden felt obliged in its Rejoinder to meet the force of the obser-
vations of Wolff (Das internationale Privatrecht Deutschlands, p. 70)
and Melchior (Grundlagen, p. 359), quoted in the Netherlands Reply.
These observations are, in my opinion, of such persuasive force that
they should be quoted in full:

“Lewald rightly emphasizes the dangers that arise, once ordre
public is upheld in respect of State conventions. This would enable
any State practically to restrict the application of the convention

73
I25  CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

ad libitum and, in such manner, to divest the convention of practical-
ly its entire value.” (Wolff, 2. c.)

“In my opinion it should be held, in case of doubt, that within the
realm of State conventions on conflict of law, application of ordre
public cannot be allowed. Normally the States that are parties to
the international conventions will intend to create obligations of an
equable and predictable character. If, however, one admits excep-
tions by virtue of ordre public, one must interfere considerably with
the State convention, and this in a manner that can hardly be
foreseen on contracting, since ordre public is less clearly defined than
other conflict principles. And if one is to permit the courts to apply
ordre public within the realm of State conventions, one must
necessarily also approve such ulterior laws of a contracting State as
undermine the convention in the name of ordre public.” (Melchior, /.c.)

Whilst not retreating from the position it had taken up in its
Counter-Memorial, Sweden in its Rejoinder presented its argument
somewhat differently and within limits which, no doubt, it thought
were less susceptible to attack. Having stated the issue as follows:

“The issue is whether the Swedish Government has been guilty of
a breach of the 1902 Convention in applying to a Dutch child its law
relating to the protection of children, in spite of the Dutch law
relating to guardianship which is recognized as being applicable to
that child”,

the Swedish case went on to say that the law for the protection of
children, being part of the public law, is applicable throughout the
territory to any foreign child there; that no national or foreign law
can stand in the way of its application, and that the 1902 Conven-
tion was in no way intended to alter this situation.

Rules of public (or of administrative) law are, it was submitted
by it, absolutely mandatory.

It seems unnecessary to argue that if a domestic law has been
validly passed which, either expressly or by necessary implication,
is made clearly to apply, in terms obligatory upon the judicial and
administrative organs of that country, to all persons or things
within the territorial limits of a sovereign and independent State,
the mandatory nature of the law upon all persons, foreigners or
nationals, within the territorial limits of the State must, within its
municipal system, be observed by those judicial and administrative
organs. Indeed, assuming the constitutionality and validity of the
Act within the domestic legal system of the State concerned, it is
competent for a State party to any treaty or convention to pass a
law binding on its own authorities to the effect that, notwithstand-
ing anything in the treaty or convention, certain provisions thereof

74
126  CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

binding on that State shall not apply, or to legislate in terms
clearly inconsistent with, and intending to override, the terms of
an existing treaty (cf. Sanchez v. United States, U.S. Supreme Court,
Reports, Vol. 216, at p. 167). Whether described as mandatory or
otherwise, public or otherwise, that law would have full force and
effect within the territorial limits of the State in question. But that
in no way would be relevant to the question whether that legisla-
tion—or an act done pursuant to it—is or is not in breach of or
incompatible with obligations binding upon the State by virtue of
a treaty or convention.

The argument of the Swedish Government on this aspect, as stated
in its Rejoinder and as applied to this case, may be stated thus:

(x) There is a distinction between public policy and public law
as a justification for the application of the lex fort.

(2) This is more than a difference in legal approach.

(3) Public policy may be relied upon as a ground for excluding
foreign law otherwise applicable and for applying the territorial law,
by way of exception.

(4) On the other hand, the obligatory rules of public law are
normally and mandatorily applicable to all those resident in the
territory, regardless of any foreign law whatsoever.

It is to be observed that Sweden’s case is that, whereas ‘public
policy” may be invoked by way of exception, the obligatory rules
of “public law” apply to all resident in the territory regardless of
any foreign law whatever, whether arising under convention or
treaty or otherwise; “public law’ does not even admit the principle
of the applicability of the foreign law. But if either ‘public policy”
or ‘‘public law’ may be invoked in respect of the present Conven-
tion, it is, I think, clear—however the argument is presented—that
this may only be done on the basis of an implied reservation from
or exception to the Convention. In my opinion such a reservation
should not be implied in the absence of clear necessity that it must
be so implied in order to give effect to the intentions of the parties.

. What is the character or definition of a “public law’’? Opinions
are varied. There is no agreement.

In a wide sense, legislative laws are often conveniently categorized
as public or private, the former being of general application, direct-
ed to the organization of society and applicable to all within the
domain of the State concerned, the latter rather directed to special
interests of individuals, etc., as distinct from society as a whole.

But ‘public law”, in the context of the present dispute, needs to
be more definitively indicated. The Rejoinder of Sweden left me in

75
127  CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

some doubt as to whether the concept of “public law’ was claimed:
to be part of, or separate from, that of “public policy”. In Sweden’s:
final submissions this is still somewhat unclear. But whether it is.
one or the other, it is reasonably clear that “public law’’, as the
term is used by Sweden, is a law which by its terms applies to-
nationals and foreigners alike within the territorial limits of a
State, and which is made obligatory upon all persons and upon all
instrumentalities called upon to enforce it. It includes rules of
constitutional law, of procedure and of administrative law.

“Public law” is described, if not defined, by others sometimes in.
similar, sometimes in different, senses. To some it is synonymous.
with a “social law’’. Others give it the specific role of providing for
the political structure of a State and include within it the Constitu-.
tion of a country, electoral laws, criminal laws and certain adminis-
trative and fiscal laws. In this context the field occupied by ‘‘public:
law” is different from that occupied by “public policy”. The two.
are seen by some as separate concepts whose domains may touch.
but never overlap.

Others consider ‘public law’ as a special branch of the law
whose boundaries are fairly precise and which may be defined ‘as.
the collection of rules—legislative, departmental and Judge-made—.
which fix, or ought to fix, the relation between the authorities and
the different administrative organizations or public authorities as.
well as with one another as with individuals. It comprises, therefore,
constitutional and administrative law.” (Droit public and ordre
public, Transactions of Grotius Society, 1929, Vol. 15, pp. 83 et seq.)

“Public law”, so described, seems to me not only to overlap but
to occupy a substantial part of the area generally considered as.
within that of “public policy”. It presumably would include a.
public law of the kind indicated by Sweden, but it clearly enough
includes very many others. I would think that “public law” in the.
sense used by Sweden is either part of the concept of “public policy”?
or, if a separate concept, occupies with it a substantial area of the
same field. It is not, however, for the purpose of this case necessary’
in my opinion to determine this one way or the other. For, in either:
case, in whatever words the argument is put, what the Court is.
being asked to do is to read into the Convention a reservation—in
other words, to imply a clause or proviso—excepting from the
terms and operation of the Convention all laws of “public policy”
and/or “public law”. On this basis, the arguments presented by
Sweden on each stand or fall together, for that on the one is, in my
view, indistinguishable in principle from that on the other.

76
128 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

If, indeed, ‘‘public law” is to be considered as a concept separate
and distinct from “public policy” and in no way part of it, the argu-
ment for Sweden is, in my judgment, clearly unsound (cf. Polish
Nationals in Danzig, P.C.I.J., Series A/B, No. 44, p. 24). For,
irrespective of anything which might appear in this (or any) Conven-
tion dealing with conflicts of laws, it would be permissible and
consistent with the Convention for some contracting State to pass a
“public law’’ of the character indicated by Sweden which provided,
notwithstanding anything to the contrary contained in any such
convention, that certain provisions of the “public law” should take
effect. Even suggested safeguards to keep the invocation of the
reservation of ‘public policy” within reasonable or governable
limits could hardly find a place where what is done under a reserva-
tion, exception or exclusion of “public law” may be done “‘regard-
less of any foreign law whatsoever’.

I cannot regard a proposition that could lead to such results as
sound (cf. Advisory Opinion concerning the Polish postal service in
Danzig, P.C.I.J., Series B, No. 11, pp. 37 and 39).

Moreover, Sweden appears to have disregarded or paid insuffi-
cient attention to the fact that measures which might be made the
subject of “public” laws in some countries are in others governed
by the Civil Code.

I think the issue in this case would have been clearer had less
attention been directed to “ordre public” (public policy) and “public
law’’, and more to consideration of the subject-matter, purpose and
scope and operation of the Convention having regard to the terms
in which it was drafted and agreed to.

It is understandable however that the latter received less specific
attention than the former since the submissions in favour of a
reservation or exclusion of “public policy” or “public law’ depend
on considerations which lie largely outside the terms of the Conven-
tion. Assuming such a reservation or exclusion exists—which it
was the aim of the Swedish case to establish—the terms of the
Convention in this particular case were, for the purposes of the
argument, of secondary importance. On the submissions of Swe-
den, all that is necessary to be established is that the law under
which the disputed action is taken is one of “public policy” or
of “public law”; that, in the absence of any allegation of denial of
justice, concludes the matter, whatever may be the terms of the
Convention.

Public policy is principally and primarily a concept of municipal
law. When, however, an international obligation is involved upon
which this Court is called upon to pronounce, as in the present case,
we are in a different field altogether. Treaty and convention obliga-
tions, whatever they are, must be faithfully observed. The provi-
sions of municipal law cannot prevail over those of a treaty or

77
129 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

convention (Greco-Bulgarian Communities, P.C.I.J., Series B,
No. 17, p. 32).

It should be repeated that what the Court is here being asked to
do is to read into, or in legal terms to imply, a reservation—in
what precise terms has never been made clear—excepting from the
operation of the Convention all laws of contracting States which
fall within “public policy” or within “public laws”. The strongest
of cases would have to be made out to justify the Court in doing so,
for to do so permits States to determine for themselves the extent
of their obligations under the Convention. It would permit this to
be done even in derogation of what otherwise are obligations the
Convention imposes. This could reduce the Convention to a shell.
It is difficult to imagine what value the Convention in those cir-
cumstances would have, or why, having regard to the problem with
which it sought to deal, it was ever entered into.

Before the Court would be justified in implying a clause of reser-
vation, it would need to be quite satisfied that this was essential to
be done in order to preserve the intention of the Parties. For other-
wise there would be imposed a new and different agreement upon
the contracting States.

No evidence was forthcoming that this was the intention. Re-
liance, however, was placed upon a so-called principle that such a
reservation or exclusion must be read into conventions dealing with
private law. Put in another way, ‘public policy” operates retro-
actively, and even definitively acquired rights cannot be invoked
against such a Convention.

It was open to the Parties expressly to stipulate such a reserva-
tion. Indeed in Sweden’s case it was urged that a reservation of
public policy is expressly stipulated in almost all treaties and those
that do not do so are the exceptions. The Parties to the present
Convention did not so stipulate. It is not I think for the Court to
speculate as to why they did not. The minds of the drafters were
clearly directed during the preparatory work to the question
whether some clause to that effect should or should not be included.
They deliberately refrained from including one. It would in my
opinion be going against all rules of construction as I understand
them to imply such a reservation now.

It is, I think, proper at this point to offer some general observa-
tions on the exercise of having recourse to preparatory work in seeking
the proper interpretation to be accorded to treaties and conventions.
Recourse to preparatory work of treaties or conventions may, in
certain cases, be necessary. But whenever it is permissible it should,
I think, be done with caution and restraint. For there is always
the danger that, instead of interpreting the relevant treaty or

78
130 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

convention, one will find oneself tending to interpret the prepara-
tory work and then transferring that interpretation across to the
treaty or convention which is the sole subject of interpretation.

The case before us presents, in my view, an example of this
possibility. Some find nothing in the preparatory work of any real
value, one way or the other. Others claim that it clearly supports
the view that “public policy” is excepted from the Convention.
Others are equally satisfied that the preparatory work just as
clearly supports the opposite view. For my part, I would think this
somewhat unsafe ground upon which to base any reasoning.

Those who contend that such a reservation should be implied are
obliged, I think, to concede that—subject to any review by this
Court—it is at the discretion of States, applying within their
territorial limits their own ideas of public policy, to determine to
what extent it will permit the Convention to operate. It is suggested
that a State invoking the reservation is under some kind of duty
to show that its public policy has been applied reasonably—what-
ever this in the present context means—and in good faith. The
State should be ready to submit its actions to examination. In
cases of dispute it is further urged that the acts of the States are
subject to review by this Court provided it has jurisdiction. But
what if the Court in any given case has not jurisdiction? Moreover,
if we are to determine, as we must, the meaning of the Convention
at the time it was entered into—1902—any consideration that in
event of dispute this Court would be available as a reviewing
tribunal, to mitigate the consequences of, or control the unreason-
able use by a contracting State of, the reservation, is irrelevant.
And what is to be the test or standard of reasonableness that is to
be applied? (Cf. Serbian Loans, P.C.I.J., Series A, Nos. 20/21, p. 46.)

Were such a reservation implied it would be a reservation of an
indefinable character and there would be little left in any legal sense
of any obligations under the Convention. For their content would
be variable, quite indefinite, quite unpredictable, depending on the
will of different parties. I find it difficult to understand legal obliga-
tions so undefined and indefinite.

In my opinion, the submissions of Sweden on these issues are
without substance.

The views which I have earlier expressed on the proper inter-
pretation of the Convention reject any reservation, exception or
exclusion of “public policy” or “public law”.

In this case—and the decision must, of course, be limited‘to this
case in its surrounding facts and circumstances—the result at which

79
131 CONV. OF 1902 (SEPAR. OPIN. OF SIR PERCY SPENDER)

I arrive is the same as that reached by those who support such a
reservation, exception or exclusion.

But the grounds on which we reach our conclusion are, in my
judgment, not immaterial. They represent not mere methods of
approach; they are fundamentally different.

A reservation or exception of “public policy” would, in my
judgment, set the Convention at large. What is given by one hand
may be taken away by the other. Obligations clearly enough
intended thereunder to be imposed upon all contracting States
would have no constant—if, indeed, any predictable—meaning.
Such obligations could never be defined or ascertainable in terms
reciprocally understood and binding on the parties.

The judgment of the Court, however, in which I have concurred,
in my view leaves the Convention unimpaired and intact. It pre-
serves within the domain of the administration of guardianship, to
which its scope and operation is limited, the full force and integrity
of its provisions and of the obligations thereunder undertaken by
the Contracting Parties.

(Signed) Percy SPENDER.

80
